COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Lemons
Argued at Chesapeake, Virginia


AMBER K. RUFFIN
                                    MEMORANDUM OPINION * BY
v.   Record No. 1685-98-1      CHIEF JUDGE JOHANNA L. FITZPATRICK
                                       DECEMBER 28, 1999
COMMONWEALTH OF VIRGINIA


       FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                  H. Thomas Padrick, Jr., Judge

          Melinda R. Glaubke, Senior Assistant Public
          Defender (Office of the Public Defender, on
          brief), for appellant.

          John H. McLees, Jr., Assistant Attorney
          General (Mark L. Earley, Attorney General;
          Pamela A. Rumpz, Assistant Attorney General,
          on brief), for appellee.


     Amber K. Ruffin (appellant) appeals the revocation of her

suspended sentence.   She contends that (1) the trial court

abused its discretion in sentencing her to prison because Code

§ 19.2-306 prevents the court from conducting a revocation

hearing based solely on an alleged violation for which a

previous hearing was held, and (2) her denial of a placement in

an alternative sentencing program was a violation of the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et

seq. For the following reasons, we affirm.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     On August 12, 1996, appellant was convicted of prescription

fraud and was sentenced to three years imprisonment, all

suspended conditioned upon appellant's good behavior,

participation in a supervised probation program and payment of

court costs.   On June 2, 1998, the trial court determined that

appellant had violated the conditions of her probation by using

cocaine.   The trial court revoked and re-suspended appellant's

sentence upon the condition that she successfully complete the

Detention Center Program and the Diversion Center Program.    At

that time, the court noted that appellant was first to be

"evaluated" and "screened" for admission into these alternative

programs and that her three-year sentence would be re-suspended

upon completion of the programs.

     After an evaluation, the Department of Corrections found

that appellant was ineligible for the detention center and

diversion center programs due to a history of major depression

and post-traumatic stress disorder.    On June 29, 1998, after

learning that appellant did not qualify for the alternative

sentencing programs, the trial court amended its previous order

and revoked the three years of appellant's suspended sentence.

While appellant argued that her denial into these programs

violated the Americans with Disabilities Act, she raised no

other objection.

     On appeal, appellant contends that the trial court abused

its discretion in revoking her suspended sentence as contrary to

                               - 2 -
Code § 19.2-306. 1   Appellant's argument is procedurally barred.

Rule 5A:18 provides:

            No ruling of the trial court . . . will be
            considered as a basis for reversal unless
            the objection was stated together with the
            grounds therefor at the time of the ruling,
            except for good cause shown or to enable the
            Court of Appeals to attain the ends of
            justice. A mere statement that the judgment
            or award is contrary to the law and the
            evidence is not sufficient to constitute a
            question to be ruled upon on appeal.

     "The primary function of Rule 5A:18 is to alert the trial

judge to possible error so that the judge may consider the issue

intelligently and take any corrective actions necessary to avoid

unnecessary appeals, reversals and mistrials."     Martin v.

Commonwealth, 13 Va. App. 524, 530, 414 S.E.2d 401, 404 (1992).

     In the instant case, appellant did not object to the trial

court's decision at the time of sentencing as either an abuse of

discretion or contrary to the provisions of Code § 19.2-306.

Additionally, while this Court will notice error for which there

has been no timely objection when necessary to satisfy the ends

of justice, the record must "affirmatively show that a


     1
         Code § 19.2-306 provides in pertinent part:

            The court may, for any cause deemed by it
            sufficient . . . revoke the suspension of
            sentence. . . . [I]f any court has, after
            hearing, found no cause . . . to revoke a
            suspended sentence or probation, any further
            hearing to . . . revoke a suspended sentence
            or probation, based solely on the alleged
            violation for which the hearing was held
            shall be barred.

                                - 3 -
miscarriage of justice has occurred, not that a miscarriage

might have occurred."   Redman v. Commonwealth, 25 Va. App. 215,

221, 487 S.E.2d 269, 272 (1997).   Our review of the record

discloses no miscarriage of justice in the instant case.

     Next, appellant contends that her denial of admission into

the two treatment programs because of her mental health problems

was a violation of the Americans with Disabilities Act of 1990,

42 U.S.C. § 12101 et seq.   However, we recently held that "a

probation revocation hearing in a criminal court is not the

proper forum in which to attack that violation."   Wilson v.

Commonwealth, ___ Va. App. ___, ___, ___ S.E.2d ___, ___ (1999).

     For the foregoing reasons, the judgment of the trial court

is affirmed.

                                                        Affirmed.




                               - 4 -